Name: Commission Regulation (EEC) No 2468/82 of 10 September 1982 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultryo
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  marketing;  trade policy
 Date Published: nan

 No L 263/ 12 Official Journal of the European Communities 11 . 9 . 82 COMMISSION REGULATION (EEC) No 2468/82 of 10 September 1982 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . Article 9 (2) (c) is replaced by the following : '(c) the price offered per 100 kilograms, exclusive of internal taxes, ex store and delivered as provided in Article 15 (2), expressed in the currency of the Member State in which the tender is held 2. The following subparagraph is added to Article 13 0 ): 'The intervention agency may make use of telex provided that the message is accompanied by an acknowledgement of receipt.' 3 . In point 3B of the Annex, the third subparagraph is replaced by the following : 'Starch and carboxymethylcellulose, referred to in formulae I A, I B , I D 1 and D 2, I E and I F, must have at least 50 % of particles less than 80 microns in size .' 4 . In the English version of the last subparagraph of point 3B of the Annex, 'anti-skating' is replaced by 'anti-caking'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Whereas Article 9 (2) of Commission Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 1 753/82 (4), states that the tenderer must indicate the price offered per tonne of product ; whereas the minimum sale price fixed for the invita ­ tion to tender is expressed in ECU per 100 kilograms ; whereas it is appropriate for this reason to provide that the price indicated in the tender should be expressed in the same unit ; Whereas point 1 in the Annex to Regulation (EEC) No 368 /77 provides for different formulae for denatu ­ ring ; whereas in Commission Regulation (EEC) No 1 726/79 (5) formulae I A and I B were supplemented by provision for the addition of 1 000 grams of starch ; whereas therefore point 3 of the Annex should be supplemented as regards the prescriptions concerning denaturing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . Ã © . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . ( 3) OJ No L 52, 24 . 2 . 1977, p . 19 . (4) OJ No L 193, 3 . 7 . 1982, p . 6 . ( s) OJ No L 199 , 7 . 8 . 1979 , p . 10 .